                                                                                                           FILED
                                                                                                  2020 Mar-16 PM 12:36
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION
    TYRONE JONES,                                   )
                                                    )
          Plaintiff,                                )
                                                    )
    v.                                              )    Case No.: 2:18-cv-0512-JEO
                                                    )
    BANK OF AMERICA, N.A., et al.,                  )
                                                    )
          Defendants.                               )
                                                    )

                                MEMORANDUM OPINION

         In this action, Plaintiff Tyrone Jones has alleged a variety of federal and state

law claims against Defendants Bank of America, N.A. (“Bank of America”) and

Carrington Mortgage Services, LLC (“Carrington”). (Doc. 18). 1 The claims are

based on allegations that Defendants falsely reported Jones was in default on a

mortgage loan and wrongfully initiated foreclosure proceedings on his property,

among other things. (Id.). Presently before the court2 is Defendants’ motion for


1
  References herein to “Doc(s). __” are to the document numbers assigned by the Clerk of the
Court to the pleadings, motions, and other materials in the court file, as reflected on the docket
sheet in the court’s Case Management/Electronic Case Files (“CM/ECF”) system. Unless
otherwise noted, page citations to briefs, evidence, and other papers in the court file are to the page
number of the electronically filed document, which may not coincide with pagination on the
original “hard copy.” However, pinpoint citations to all depositions are to the page of the
deposition transcript.
2
  The action was originally assigned to the undersigned United States Magistrate Judge pursuant
to 28 U.S.C. § 636(b) and the court’s general order of reference dated January 2, 2015. The parties
have since consented to an exercise of plenary jurisdiction by a magistrate judge pursuant to 28
U.S.C. § 636(c) and Fed. R. Civ. P. 73. (Doc. 14).
summary judgment. (Doc. 49). For the reasons that follow, the court concludes the

motion is due to be granted in full.

I.     PROCEDURAL HISTORY

       Jones filed this action in the Circuit Court of Shelby County, Alabama,

asserting fourteen separate claims against Defendants: negligence, wantonness,

unjust enrichment, wrongful foreclosure, slander of title, breach of contract, fraud,

false light, defamation/libel/slander, violation of the Truth in Lending Act (“TILA”),

violation of the Real Estate Settlement Procedures Act (“RESPA”), violation of the

Fair Credit Reporting Act (“FCRA”), violation of the Fair Debt Collection Practices

Act (“FDCPA”), and a claim for declaratory relief. (Doc. 1-1 at 2-29). Defendants

removed the action to this court and then moved to dismiss all of the claims

contained in the complaint, or, to the extent any claims remained, moved for a more

definite statement of those claims. (Docs. 1, 4).

       In response to the motion to dismiss, Jones filed a motion for leave to file an

amended complaint, noting the different pleading standards in federal and state

court. (Docs. 8, 9). The court granted Jones’s motion to file an amended complaint,

(doc. 10), and after two extensions, (docs. 11 & 16), Jones filed his amended

complaint on May 21, 2018. 3 (Doc. 18). The amended complaint contains a more



3
  In light of the filing of the amended complaint, Defendants’ original motion to dismiss was
deemed moot. (Doc. 26).
                                             2
detailed set of factual allegations and deleted three claims (wrongful foreclosure,

slander of title and fraud), but otherwise the differences between the two complaints

are minimal. (Compare Doc. 1-1 at 2-29 with Doc. 18).

      On July 9, 2018, Defendants filed an answer to the amended complaint. (Doc.

24). Defendants then filed a motion for judgment on the pleadings, reasserting most,

if not all, of the same arguments presented in their original motion to dismiss. (Doc.

29). The court granted in part and denied in part the motion for judgment on the

pleadings. (Docs. 40 & 41). Specifically, the court dismissed Jones’s claims for

negligence, wantonness, unjust enrichment, false light, defamation/libel/slander, and

violations of TILA. (Id.). The court denied the motion as to Jones’ breach of

contract and FCRA claims against both Defendants and his RESPA and FDCPA

claims against Carrington. (Id.). Additionally, Jones’ claim for declaratory relief

remained. (Id.).

      Defendants filed the instant motion for summary judgment on December 9,

2019, along with a brief and evidence in support of the motion. (Docs. 49, 50). After

multiple extensions, (see docs. 52, 54, 56, 60), Plaintiff filed a response and evidence

in opposition to the motion, (doc. 58), and Defendants filed a reply, (doc. 61). The

motion has been fully briefed and is now ripe for decision.




                                           3
II.   STANDARD OF REVIEW

      Under Federal Rule of Civil Procedure 56(c), summary judgment is proper “if

the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party asking for summary

judgment always bears the initial responsibility of informing the court of the basis

for its motion and identifying those portions of the pleadings or filings which it

believes demonstrate the absence of a genuine issue of material fact. Id. at 323.

Once the moving party has met its burden, Rule 56(e) requires the non-moving party

to go beyond the pleadings and by his own affidavits, or by the depositions, answers

to interrogatories, and admissions on file, designate specific facts showing there is a

genuine issue for trial. See id. at 324.

      The substantive law identifies which facts are material and which are

irrelevant. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). All

reasonable doubts about the facts and all justifiable inferences are resolved in favor

of the non-movant. See Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir.

1993). A dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. If the




                                           4
evidence is merely colorable, or is not significantly probative, summary judgment

may be granted. See id. at 249.

III.   STATEMENT OF FACTS

       On June 10, 2009, Jones 4 executed and delivered a Note to the original lender,

United Wholesale Mortgage, in the original principal amount of $165,445.00. (Doc.

50-2; see also Doc. 50-1 (“Jones Dep.”) at 15-17). The Note was secured by a real

estate mortgage, executed by Jones and his wife, encumbering the real property

located at 128 Dallas Lane, Montevallo, Alabama 35115. (Doc. 50-3). Bank of

American began servicing the loan on August 1, 2009. (Doc. 50-4; Jones Dep. at

18-19).

       Over the life of the loan, Jones has had difficulty making the monthly

payments and his payments have been sporadic, at best. (See generally Doc. 50-6).

In the beginning, Jones made regular payments in August, September, October, and

December 2009, as well as January, February, March, May and July 2010. (Id. at 3-

4; Jones Dep. at 23-24). At that point, Jones began having additional difficulties

making his monthly payments. (See Doc. 50-6 at 3-6; Jones Dep. at 24-25).

       On July 6, 2010, Bank of America sent Jones a notice of intent to accelerate,

stating that he owed $3,602.96 at that time. (Jones Dep. at 25-26). Jones, however,



4
 Both parties state that Jones’ wife executed the Note as well. (Doc. 49 at 2; Doc. 58 at 2). The
Note, however, is only signed by Mr. Jones.
                                               5
did not make a payment on the loan. Instead, he contacted Bank of America in

November 2010 and asked for a loan modification. (Id. at 26-27). Bank of America

sent a letter requesting information from Jones, but there is no evidence that Bank

of America ever received anything from Jones regarding this loan modification

request. (Id. at 27-30). Jones did not make any further regular payments on the

loan for the remainder of 2010 and did not make any regular payments in 2011.

(Doc. 50-6 at 4-5).

      Then, in February 2012, Jones was approved for a trial plan for a loan

modification. (Jones Dep. at 34; Doc. 50-7). The trial plan allowed for Jones to

make payments of $1,132.73 for three months, beginning in March 2012. (Jones

Dep. at 34-35). Jones made all three payments pursuant to the trial plan. (Id. at 36-

38; Doc. 50-6 at 6). He did not make any further payments, however, (id. at 37-38),

and there is no evidence that the trial plan was converted into a loan modification.

      In October 2012, Jones again contacted Bank of America regarding a loan

modification. (Id. at 38-39). The parties eventually came to an agreement and a

loan modification agreement was entered on March 21, 2013. (Id. at 40-42; Doc.

20-8). The loan modification brought Jones’ loan current as of March 2013. (Jones

Dep. at 44). After receiving the loan modification, Jones made a payment in March

2013, but then did not make any further payments in 2013. (Jones Dep. at 44). As

a result, in June 2013, Bank of America sent Jones a notice of intent to accelerate,

                                          6
stating that he owed $2,423.90. (Id at 46). And the next month Bank of America

sent Jones a letter stating they were going to send his loan to foreclosure. (Id. at 47-

48).

       Shortly thereafter, on August 12, 2013, Jones and his wife applied for another

loan modification. (Id. at 48). Bank of America sent Jones a notice dated September

17, 2013, stating that the loan modification was approved but that Jones needed to

send in some paperwork. (Id. at 53). Jones testified he recalled sending in more

paperwork, but there is no evidence Bank of America ever received anything from

Jones regarding this loan modification attempt. (Id.). Instead, on October 24, 2013,

Bank of America sent Jones a notice informing him that he was not eligible for a

loan medication because either he indicated he did not accept the offer, or he

withdrew the request. (Id. at 53-54). Jones could not recall what happened with this

loan modification. (Id. at 54-55).

       Then in February 2014, Jones was approved for a loan modification for a

partial claim under FHA Home Affordable Modification Program. (Id. at 55-56).

Jones, however, did not accept this modification because it did not lower his monthly

payment. (Id. at 56-59). At the end of 2014, Jones attempted to sell the property

through a short sale. (Id. at 60-61). Jones changed his mind and decided not to sell

the property, however, because the buyer only wanted to pay $130,000.00, and Jones

believed the property was worth more than that amount of money. (Id. at 63-66).

                                           7
There is no record of any regular mortgage payments by Jones in 2014. (Doc. 50-6

at 8-9).

       In March 2015, Jones again attempted to get a loan modification. (Jones Dep.

at 66). Bank of America informed Jones that “they couldn’t do the modification

until [he] took [his] wife off the deed” because she had filed for bankruptcy in 2015.

(Id. at 72-73). Jones’ wife executed a quitclaim deed in favor of her husband in

order to continue with the loan modification. (Id. at 73-74). On March 23, 2016,

Bank of America filed a motion in the bankruptcy court asking the court to ratify the

quitclaim deed and show that Jones’ wife no longer had any interest in the property.

(Id. at 75). The motion was granted on April 26, 2016. (Id. at 76; Doc. 58-2).

       Jones contends that after this point, Bank of America never went through with

the loan modification he applied for in March 2015. 5 (Jones Dep. at 78-79). Jones

testified that someone at Bank of America told him that his interest rate would drop

with the modification and his payment would be reduced. (Id. at 81, 105-07). Jones

never received anything in writing from Bank of America regarding these

conversations, and a modification was never granted. (Id. at 81, 106-07). Jones

testified that he and Bank of America “never came to an agreement” on this

modification. (Id. at 82).



5
 The deposition testimony is a bit unclear as to whether Jones was referring to the modification
he applied for in March 2015 or whether he applied for another modification.
                                               8
       During the pendency of his wife’s bankruptcy proceedings, Jones received a

partial mortgage from HUD in the amount of $31,998.46 on July 22, 2015. (Id. at

69; Doc. 50-9). On May 23, 2016, Bank of America applied the HUD mortgage to

Jones’ account. (Id. at 78; Doc. 20-6 at 13).

       Carrington began servicing the loan on July 11, 2017. (Doc. 18 ¶ 16; Jones

Dep. at 85-87).       Shortly thereafter, Jones sought a loan modification from

Carrington, but it never occurred.6 (Jones Doc. at 89). On August 30, 2017,

Carrington provided a notice of default to Plaintiff. (Doc. 20-11; see also Jones Dep.

at 89-90). The notice states that Jones was in default for 20 payments and that he

owed $26,881.20, including late charges. (Id.). Jones admitted that the amount

owed was correct and he could not have paid it. (Jones Dep. at 90-91). The

following month, on September 30, 2017, Carrington sent Jones a notice of intent to

foreclose. (Doc. 20-12; Jones Dep. at 91). It is undisputed that Jones never made a

payment to Carrington. (Jones Dep. at 21, 85-86).

       On January 18, 2018, Jones, through his attorney, sent a letter to Carrington

disputing the debt. (Id. at 92-97; see Doc. 20-13). Carrington treated the letter as a




6
  Jones testified that he was in the process of applying for a loan modification with Bank of
America when Carrington began servicing his loan. (Jones Dep. at 88). He asked Carrington if
Bank of America sent that information to them when his loan moved to Carrington, but he was
told there was no record of a modification. (Id.).
                                             9
request for verification of a debt under the FCDPA and responded on March 2, 2018,

which was received by counsel for Jones. (Id.).

      At the time of his deposition, Jones and his wife continued to reside at the

property. (Jones Dep. at 9). It is undisputed Jones has not made a regular payment

on the loan since 2016. (Id. at 86; see also Doc. 20-6).

IV.   DISCUSSION

      As discussed above, five claims remain in Jones’s amended complaint – three

federal claims, one state law claim and a claim for declaratory judgment. (See Docs.

40 & 41). The court first addresses the federal claims and then moves on to the state

law claim and claim for declaratory judgment.

      A. The Federal Claims

      The three remaining federal claims allege violations of the following statutes:

the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. §§ 2601 et seq.

(Count Eight); the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681; and the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692 et seq. (Count

Ten). The RESPA and FDCPA claims are alleged against Carrington only and the

FCRA claim is alleged against both Bank of America and Carrington. For the

reasons that follow, both Defendants are entitled to summary judgment on these

claims.




                                          10
              1. RESPA

       In Count Eight, Jones alleges that Carrington violated RESPA by “failing to

acknowledge or properly respond to [his] Qualified Written Request (QWR).” (Doc.

18 ¶ 72). Jones further alleges that he was damaged because he was “unable to get

a proper accounting of the fees and charges owed on the account to cure any alleged

default. . . .” (Id. ¶ 75).

       RESPA establishes the procedures a loan servicer must follow, and certain

actions it must take, upon receiving a QWR from a borrower. 12 U.S.C. § 2605(e).

Section 2605(e) of the RESPA requires a loan servicer to send a written

acknowledgement of the borrower’s QWR within five days and a written response

to the QWR within thirty days. 12 U.S.C. § 2605 (e)(1)(A), (e)(2). Failure to

adequately respond to a QWR results in liability “to the borrower for each such

failure in . . . an amount equal to the sum of any actual damages to the borrower as

a result of the failure. . . .” 12 U.S.C. § 2605(f)(1)(A). To succeed on a claim under

§ 2605(e), Plaintiff “must show: (1) that Defendant is a servicer; (2) that Defendant

received a QWR from the borrower; (3) that the QWR related to the servicing of the

loan; (4) that Defendant failed to respond adequately; and (5) that Plaintiff[ is]

entitled to actual or statutory damages.” Buckentin v. SunTrust Mortg. Corp., 928

F. Supp. 2d 1273, 1292 (N.D. Ala. 2013).




                                         11
      Carrington contends that Jones’ claim fails because the undisputed facts show

that Carrington timely responded to Jones’ inquiry. (Doc. 49 at 12). Additionally,

Carrington argues that Plaintiff has failed to demonstrate how he was damaged. (Id.

at 12-13). In response, Jones states, without any citation to the record, that he did

not receive a proper response from Carrington from his QWR and that he “offered

proof that they [sic] suffered damages via the attempted foreclosure conducted by

Carrington.” (Doc. 58 at 28).

      Jones’ argument is not supported by the record. First, there is no evidence

that Carrington did not properly respond to Jones’ QWR. In fact, the evidence shows

exactly the opposite – on March 2, 2018, Carrington responded to the letter sent by

Jones through his counsel and the response was received by counsel for Jones. (Doc.

20-13; Jones Dep. at 96-97).       Second, there is no evidence to support Jones’

contention that he suffered damages as a result of the alleged RESPA violation.

Plaintiff’s alleged damage, that the lack of response caused him to be unable to cure

the default, is totally unsupported by the record, as Jones testified that since 2016 he

has been unable to make any payment to reinstate the loan. (Jones Dep. at 90-91).

Additionally, there is no evidence to support Plaintiff’s contention that he suffered

damages from any attempted foreclosure. Statements by counsel in a brief, without

support from the record, are not evidence. Skyline Corp. v. N.L.R.B., 613 F.2d 1328,




                                          12
1337 (5th Cir. 1980).7 As such, summary judgment in favor of Carrington is proper

as to this claim.

       2. FCRA

       In Count Nine, Jones seeks to hold Bank of America and Carrington liable

under the FCRA for allegedly reporting inaccurate information regarding his loan to

the national credit bureaus and failing to properly investigate his disputes. (Doc. 18

¶¶ 76-86). Defendants clearly moved for summary judgment on this claim, arguing

that “[b]ecause Plaintiff never made a dispute to a credit reporting agency, no duty

under . . . the FCRA was ever triggered for Defendants.” (Doc. 49 at 11). Plaintiff’s

brief in opposition, however, does not address his FCRA claims against Bank of

America and/or Carrington. (See Doc. 58).              In fact, in response to Defendants’

motion to summary judgment, Plaintiff makes no argument, cites no legal authority,

and identified no issues of material fact concerning this claim. (Id.). Instead,

Plaintiff focuses solely his claims for breach of contract, violation of the FDCPA

and RESPA, and his claim for declaratory relief. (Id. at 9-29). “[G]rounds alleged

in the complaint but not relied upon in summary judgment are deemed abandoned.”

Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995). As

such, the court deems Plaintiff’s FCRA claims abandoned. See McMaster v. United


7
 See Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir.1981) (holding that decisions
of the former Fifth Circuit handed down prior to the close of business on September 30, 1981, are
binding in the Eleventh Circuit).
                                               13
States, 177 F.3d 936, 940-41 (11th Cir. 1999) (claim may be considered abandoned

when district court is presented with no argument concerning a claim included in the

plaintiff’s complaint); Road Sprinkler Fitters Local Union No. 669 v. Independent

Sprinkler Corp., 10 F.3d 1563, 1568 (11th Cir. 1994) (concluding that a district court

“could properly treat as abandoned a claim alleged in the complaint but not even

raised as a ground for summary judgment”). Defendants are entitled to summary

judgment as a matter of law on Plaintiff’s FCRA claim.

      3. FDCPA

      Jones’s final federal claim against Carrington is for violations of the FDCPA.

The FDCPA seeks to remedy abusive, deceptive, and unfair debt collection practices

by debt collectors against consumers, and prohibits debt collectors from using

“unfair or unconscionable means to collect or attempt to collect any debt.” 15 U.S.C.

§ 1692f; see 15 U.S.C. § 1692e; Owen v. I.C. Sys., Inc., 629 F.3d 1263, 1270 (11th

Cir. 2011); Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir.

1998). Under the FDCPA, a debt collector who “fails to comply with any provision

. . . with respect to any person is liable to such person” for “actual damage[s],” costs,

“a reasonable attorney’s fee as determined by the court,” and “additional damages.”

15 U.S.C. § 1692k(a). “In order to prevail on an FDCPA claim, Plaintiff must

establish that: (1) he was the object of collection activity arising from consumer debt;

(2) Defendant qualifies as a ‘debt collector’ under the FDCPA; and (3) Defendant

                                           14
engaged in an act or omission prohibited by the FDCPA.” Dunham v. Lombardo,

Davis & Goldman, 830 F. Supp. 2d 1305, 1306-07 (S.D. Fla. 2011) (citing Wise v.

Cach, 2010 WL 1257665, *2 (S.D. Fla. 2010)).

      In the order on the motion for judgment on the pleadings, the court concluded

that the vast majority of Jones’ FDCPA claim failed to state a claim for relief. (Doc.

40 at 17). The only portion of the claim that survived were paragraphs 98 through

100 of the amended complaint. (Id. at 17-18). Those paragraphs alleges as follows:

      98. Every demand for payment in every notice or statement Carrington
      sent to the Plaintiff attempted to collect an incorrect amount or an
      amount not due. Defendant included the wrong amount due in all its
      collection letters and demands for payment as a result of the
      Defendant’s failure to implement the loan modification and failure to
      follow its terms. Likewise, the threatening of foreclosure based on
      inaccurate information regarding the amount due or the improper
      default is a violation of the FDCPA. In other words, each collection
      notice or statement Defendants sent to the borrowers during the period
      of January 2017 until January 2018 contained inaccurate information
      regarding the amounts due, attempted to collect fees or expenses or
      amounts not due.

      99. The Plaintiff entered into a loan modification agreement in July
      2015 with Bank of America, the loan servicer at the time, wherein the
      terms of the loan were modified and the loan account was to be brought
      completely current. However, the loan was never modified by Bank of
      America per the agreement. Accordingly, when Bank of America
      transferred the loan to Carrington, the loan was in default. The transfer
      date was July 11, 2017. When the Plaintiff’s loan was sold, transferred
      and assigned to Carrington on July 11, 2017, it was being treated by
      both Bank of America and Carrington as a defaulted loan. In other
      words, the loan was in default or being treated as in default when
      Carrington acquired it.



                                         15
      100. For example, in August and September of 2017, Carrington sent
      statement to the Plaintiff attempting to collect an amount note due under
      the note. The statements included demand for payments of alleged past
      due amounts which were due and said notices were inaccurate.
      Furthermore, Carrington sent default notices to the borrowers from
      August 2017 until December 2017, wherein it demanded payments be
      made by the Plaintiff which were not owed and demanded payments
      which were not authorized. These notices contained inaccurate
      information as well regarding escrow account balances and charges.
      Moreover, in September 2017, Carrington improperly accelerated the
      loan, demanded improper amounts be paid by the Plaintiff, and
      threatened an improper foreclosure sale not authorized by the mortgage
      contract or the law. All of these examples are numerous violations of
      the FDCPA as noted above. In December 2017 and January 2018, [a]
      Carrington customer service representative, used abusive and
      derogatory language including curse words during a collection call with
      the Plaintiffs. During that same call, the representative threatened to
      have the Plaintiff arrested and charged with a crime if they failed to pay
      the past due amount on their mortgage.

(Doc. 18 at 24-25).

      The major problem for Jones is that the evidence does not support the

allegations of the amended complaint. The entire claim is premised upon the fact

that Bank of America and Jones entered into a loan modification in July 2015, but

the evidence does not support this premise. In fact, there is no evidence that Bank

of America and Jones ever came to an agreement on a loan modification in 2015.

Instead, Jones testified that he never received anything in writing from Bank of

America regarding these conversations about a modification to lower his payments,

and a modification was never granted. (Jones Dep. at 81-82, 106-07). He clearly




                                         16
testified that he and Bank of America “never came to an agreement” regarding this

loan modification. (Id. at 82).

      Additionally, there is no evidence that the notifications sent by Carrington did

not state accurate facts as to the amount owed by Jones. Specifically, Jones testified

that the amounts stated by Carrington as due and owing by him were correct. (Jones

Dep. at 90-92). Despite Jones’s counsel’s statement in his brief to the contrary, (see

doc. 58 at 25), there is no evidence that Carrington attempted to collected on an

inflated amount of money. Again, unsupported statements by counsel in a brief are

not evidence. Skyline Corp., 613 F.2d at 1337. Jones fully admitted that he was in

default throughout the entire time Carrington has serviced the loan and that he did

not make even one payment to Carrington. (Id. at 21, 85-86). Further, there is no

evidence in the record of any abusive phone calls, or any phone calls at all, that

occurred between Jones and a representative of Carrington. In short, Carrington’s

motion for summary judgment on this claim is due to be granted.

      B. The State Law Claim

      There is one remaining state law claim for breach of contract, brought against

both Bank of America and Carrington. (Doc. 18 ¶¶ 38-44). Defendants contend that

these claims fail because there is no evidence that Jones performed under the

contract. (Doc. 49 at 7-8). Even assuming Jones’ performance, Defendants contend




                                         17
that Jones’ allegations are negated by the evidence. (Id. at 8-10). The court agrees

with Defendants.

      “The elements of a breach-of-contract claim under Alabama law are (1) a valid

contract binding the parties; (2) the plaintiff’s performance under the contract; (3)

the defendant’s nonperformance; and (4) resulting damages.” Shaffer v. Regions

Fin. Corp., 29 So. 3d 872, 880 (Ala. 2009) (internal quotations and citations

omitted). Jones’ claims against both Bank of America and Carrington fail for the

simple reason that Jones did not perform under the contract. Specifically, Jones

admitted repeatedly in his deposition that he failed to make regular monthly

payments, that he has not made a payment since 2016, and that he has never made a

payment to Carrington. (See Jones Dep. at 21, 25-26, 37-38, 85-86). The payment

history provided by Bank of America shows that Jones has consistently been at least

over a year behind in his mortgage payments. (See doc. 50-6). For this reason alone,

Jones’ breach of contract claims against both Defendants fail.

      Jones ignores this salient fact in his opposition to summary judgment (see doc.

58 at 9-23), and instead argues that Bank of America breached the contract based on

Jones’ belief that Bank of America promised to implement a loan modification in

2015, and that this belief, coupled with the filings in the bankruptcy court was an

enforceable contract under Alabama law. (Doc. 58 at 10). This argument is

nonsensical. First, the evidence is clear that Bank of America and Jones never

                                         18
entered any loan modification during this time period. In fact, Jones unequivocally

testified that he and Bank of America “never came to an agreement” regarding the

2015 modification,8 (Jones Dep. at 82), and the statement in his brief that “Bank of

America agreed to give him [a loan modification],” (doc. 58 at 10), is directly

contradicted by the evidence in the record. Second, Jones testified that he did not

have any documents regarding these alleged conversations and/or promises to

implement a modification. (Id. at 81, 106-07). The statute of frauds, however,

mandates that any agreement involving “lend[ing] money or delaying or [forbearing]

the payment thereof” be memorialized in a writing “expressing the considering” and

be “subscribed by the party to be charged therewith.” Ala. Code § 8-9-2. As such,

this argument fails.

       Additionally, the court rejects Jones’s argument that the actions taken in the

bankruptcy court somehow created or shows an intention on the part of Bank of

America to implement a loan modification. While Bank of America did state in its

filing in the bankruptcy court that it needed a declaration that Jones’ wife no longer

had any interest in the property because Bank of America was “unable to proceed

with the [l]oan [m]odification” requested by Jones, (doc. 58-4 at 1), this statement



8
  To the extent that Jones’ affidavit could be read to contradict this testimony, the court rejects it.
“When a party has given clear answers to unambiguous questions which negate the existence of
any genuine issue of material fact, that party cannot thereafter create such an issue with an affidavit
that merely contradicts, without explanation, previously given clear testimony.” Van T. Junkins &
Assocs, Inc. v. U.S. Indus., Inc., 736 F.2d 656, 657 (11th Cir. 1984).
                                                  19
does not evidence that the loan modification ever came to fruition. Instead, Jones’

clear testimony that even after the actions by the bankruptcy court, he and Bank of

America “never came to an agreement” regarding this loan modification controls.

(Jones Dep. at 82).

      As to Carrington, Jones again ignores his lack of performance and argues that

Carrington’s alleged failure to comply with HUD regulations that are incorporated

into the contract constitutes a breach of contract. (Doc. 58 at 12-23). The court has

already rejected this argument in its order on the motion for judgment on the

pleadings and dismissed Jones’ breach of contract claim based on the failure to

comply with HUD regulations. (Doc. 40 at 24). Alabama law does not recognize a

breach of contract claim based on failure to comply with the regulations promulgated

by HUD. See Adams v. Bank of America, N.A., 237 F. Supp. 3d 1189, 1198-99 (N.D.

Ala. 2017). For all of these reasons, summary judgment is due to be granted in favor

of Bank of America and Carrington on Jones’ breach of contract claims.

      C. Declaratory Judgment

      In the final count of his amended complaint, Jones seeks a declaration that

Defendants breached the contract, that he is not in default on his mortgage and that

the notice of default if null and void, that Defendant “have no right or authority to

foreclose on Jones’ property,” and an order prohibiting them from foreclosing.

(Doc. 18 ¶ 87). The court refuses to do so as Jones has failed to establish he is

                                         20
entitled to any of the actions sought. Summary judgment is, therefore, proper as to

this final claim of the amended complaint.

V.    CONCLUSION

      Based on the foregoing, Defendants’ motion for summary judgment is due to

be granted in full. An order consistent with this memorandum opinion will be

entered.

      DATED this 16th day of March, 2020.



                                      _________________________________
                                      JOHN E. OTT
                                      Chief United States Magistrate Judge




                                        21
